Citation Nr: 1739453	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include residuals of a right big toe injury, status post surgery. 

2.  Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease, lumbar spine. 

3.  Entitlement to a compensable disability rating for right lower extremity radiculopathy prior to February 24, 2015; a rating in excess of 20 percent from February 24, 2015 to August 1, 2016; and a compensable rating from August 2, 2016.  

4.  Entitlement to a rating in excess of 20 percent from February 24, 2015 to August 1, 2016, and a compensable rating thereafter, for left lower extremity radiculopathy.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to April 22, 2013.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and K.C.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to June 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In October 2009, the Veteran and her friend, K.C., testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the claims file.  The Board notes that at the time of the hearing, the Veteran was represented by The American Legion; however, since that time, she revoked such representation and is currently represented by the Tennessee Department of Veterans' Affairs. 

In November 2009, the Board reopened the Veteran's claim for service connection for a right foot disorder and remanded the claim on the merits.  At that time, the Board also remanded the claims for an increased rating for the lumbar spine as well as the claim of entitlement to TDIU. 

While on remand, in January 2011, the Agency of Original Jurisdiction (AOJ), granted a separate, noncompensable rating, for right lower extremity radiculopathy associated with the service-connected lumbar spine disability, effective May 6, 2010.  

The Board remanded the appeal again in September 2014.  While on remand, in October 2016, the AOJ increased the rating for right lower extremity radiculopathy to 20 percent, effective February 24, 2015, but assigned a noncompensable rating from August 2, 2016.  Also in the October 2016 rating decision, the AOJ granted a separate 20 percent disability rating for left lower extremity radiculopathy, effective February 24, 2015 and a noncompensable disability rating, from August 2, 2016.  

The Board finds substantial compliance with the November 2009, January 2011, and September 2014 remand directives as the Veteran was provided with VA examinations and requested records were obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

While the Veteran has not specifically appealed the January 2011 and October 2016 rating decisions, she is not required to separately appeal the decisions as these issues are part and parcel of the claim of entitlement to an increased rating for her lumbar spine disability.  In this regard, the rating criteria governing the evaluation of the lumbar spine disability specifically indicate that that any associated objective neurologic abnormalities, be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2016).  As such, the issues regarding entitlement to higher ratings for lower extremity radiculopathy are included in this appeal, as reflected on the first page of this decision.

Further, in March 2017, the AOJ granted a TDIU from April 22, 2013.  However, as the Veteran has asserted that she is unemployable due to her lumbar spine disability for the entire period on appeal, the claim of entitlement to TDIU prior to April 22, 2013 remains on appeal. 

The issues of entitlement to service connection for a right foot disorder as well as entitlement to TDIU prior to April 22, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's lumbar spine disability was manifested by subjective complaints of pain that impairs the Veteran's ability to lift, bend, or stand for more than a few minutes and limitation of motion with flexion limited to, at most, 20 degrees, to include in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, without ankylosis, intervertebral disc syndrome resulting in incapacitating episodes, or associated neurological impairment other than bilateral lower extremity radiculopathy.

2.  Affording the Veteran the full benefit of the doubt, the Board finds that, from January 4, 2007 to February 23, 2015, objective findings of right lower extremity radiculopathy are associated with the Veteran's lumbar spine disability and demonstrated to be mild in severity.

3.  For the period from February 24, 2015 to August 1, 2016, the Veteran's right lower extremity radiculopathy was no worse than the currently-assigned rating for moderate incomplete paralysis. 

4.  For the period from February 24, 2015 to August 1, 2016, the Veteran's left lower extremity radiculopathy was no worse than the currently-assigned rating for moderate incomplete paralysis.

5.  For the period from August 2, 2016, the Veteran's left and right lower extremity radiculopathy disabilities were devoid of symptoms. 

 
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for the lumbar spine disability, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237, 5010-5243 (2016).

2.  The criteria for a separate 10 percent rating, but no higher, for right lower extremity radiculopathy are met for the period from January 4, 2007 to February 23, 2015.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124a DCs 5237, 5010-5243, 8520 (2016).

3.  The criteria for a rating in excess of 20 percent from February 24, 2015 to August 1, 2016, for right lower extremity radiculopathy, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124a, DCs 5237, 5010-5243, 8520 (2016).

4.  The criteria for a compensable rating right lower extremity radiculopathy from August 2, 2016, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124a, DCs 5237, 5010-5243, 8520 (2016).

5.  The criteria for a rating in excess of 20 percent from February 24, 2015 to August 1, 2016, for left lower extremity radiculopathy, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124a, DCs 5237, 5010-5243, 8520 (2016).

6.  The criteria for a compensable rating left lower extremity radiculopathy from August 2, 2016, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124a, DCs 5237, 5010-5243, 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases such as this, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is granted if the Veteran has unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

The criteria also include the following provisions:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Procedural History
A brief history of the Veteran's lumbar spine rating in this case is useful.  The AOJ granted service connection for the Veteran's lumbar spine disability in February 2000 and assigned a 20 percent disability rating from August 8, 1997 and a 40 percent disability rating from November 3, 1999.  In December 2002, the Veteran filed a claim for an increased rating which was denied in an April 2003 rating decision.  Then, in August 2004, the Veteran filed a claim for a total disability rating due to her lumbar spine disability.  Based on the August 2004 claim, in February 2005, the AOJ granted a temporary total disability rating for the lumbar spine disability, effective October 13, 2004, and continued the 40 percent disability rating from May 1, 2005.  The AOJ also denied the claim for a TDIU.  

In an October 2005 rating decision, the AOJ extended a temporary total rating for the service-connected lumbar spine disability from May 1, 2005 and assigned a 40 percent disability rating, effective October 1, 2005.  In April 2006, the Veteran filed a notice of disagreement with the 40 percent rating assigned for the lumbar spine disability but shortly thereafter, withdrew the appeal.  See Veteran's May 2006 statement. 

In August 2006, the Veteran filed another claim for a TDIU due to her lumbar spine disability.  The claim was denied in November 2006.  Also in November 2006, the Veteran filed a claim for an increased rating for her lumbar spine disability and right lower extremity symptoms.  In March 2007, the AOJ denied the claims for higher ratings for the lumbar spine disability as well as service connection for the right lower extremity radiculopathy and TDIU.  The Veteran submitted additional evidence within one year of the decision and in January 2008, the AOJ once again, continued the 40 percent disability rating and denied entitlement to TDIU.  The Veteran appealed the January 2008 rating decision.  The Board finds that the present claim for an increased rating relates back to the claim filed in August 2006.  

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that a rating in excess of 40 percent for the lumbar spine disability is not warranted.  However, the Board resolves doubt and finds that the Veteran is entitled to a separate, 10 percent rating for right lower extremity radiculopathy, effective January 4, 2007.  For the reasons explained below, the Board finds that ratings in excess of 20 percent for right or left lower extremity radiculopathy for the period from February 24, 2015 to August 1, 2016, or compensable ratings for either lower extremity after August 2, 2016, are not warranted.  

	a.  Lumbar Spine 

Regarding the claim for a rating in excess of 40 percent for the lumbar spine disability, the Veteran was provided with VA examinations in January 2007, November 2009, May 2010, February 2015, and August 2016.  Following review of the evidence, the Board finds that a rating in excess of 40 percent is not warranted at any time pertinent to the appeal as neither ankylosis nor IVDS, or physician-required bedrest, were present at any time pertinent to the appeal. 

The Board acknowledges the Veteran's consistent complaints of painful limitation of motion, stiffness, weakness, muscle spasms, constant, moderate pain on a daily basis.  See January 2007 VA examination report.  The Board also notes that in January 2007, the Veteran reported experiencing severe flare-ups on a weekly basis that lasted for hours.  On objective examination, the Veteran had forward flexion to 20 degrees (in active and passive motion), with pain.  

The Board notes that during the November 2009 VA examination, the Veteran reported fatigue, decreased motion, stiffness, weakness, spasms, and lower lumbar pain that is constant, sharp, moderate, and lasts for minutes on a daily basis.  The Veteran reported that she did not experience flare-ups at that time.  She also reported that she used a cane to assist with ambulation.  The November 2009 VA examiner noted forward flexion to 70 degrees with pain.  The examiner noted that the Veteran had a normal gait and no abnormal spinal curvatures.   The examiner noted that the Veteran had some pain and tenderness with motion, as well as guarding on the left, but did not have any spasm or atrophy.   

During the May 2010 VA examination, the Veteran reported constant, sharp, lumbar pain of moderate severity that lasted for hours on a daily basis.  She also reported that the pain radiated to her right foot.  The Veteran reported that she did not have any flare-ups.  She also reported that she used a cane for ambulation.  On objective examination, the examiner noted that the Veteran had normal posture, no abnormal spinal curvatures, no thoracolumbar ankylosis.  However, the examiner noted that the Veteran had some guarding.  Muscle strength testing was normal.  The May 2010 VA examiner noted forward flexion to 45 degrees with pain.  

During the February 2015 VA examination, the Veteran reported functional impairment including problems with standing and prolonged walking and bending.  She also reported that she was experiencing increased pain.  The examiner noted the Veteran's complaint that her limitation of flexion to 30 degrees caused functional loss because she could not bend.  As some bending was noted on examination, the Board interprets the statement to mean that she could not bend more than 30 degrees.  The Veteran also reported that she experienced flare-ups that occurred several times per day, with severe pain and lasted for several hours.  The examiner noted that the examination was not being conducted during a flare-up and that the examination results neither supported nor contradicted the Veteran's statements regarding her functional loss during a flare-up.  The examiner also noted that he was unable to answer the question as to whether pain, weakness fatigability or incoordination significantly limit functional ability with flare-ups.  The Board notes that the examiner noted that the Veteran had guarding that resulted in an abnormal gait or spinal contour.  The examiner explained that the Veteran was stooped with a slow gait.  The examiner also noted that the Veteran had additional factors of disability including disturbance of locomotion and interference with standing.  The examiner also noted that the Veteran could not sit or stand for prolonged periods or walk distances. 

In August 2016, the Veteran reported that her pain was aggravated by prolonged standing, sitting, bending, lying, bending and walking.  She also reported pain with lifting.  She denied flare-ups but reported that she experienced a dull popping, and constant pain rated as 6-7 out of 10 that increases in the supine position.  On objective examination, the examiner noted that the Veteran had flexion to 30 degrees and that the limited range of motion affected her ability to bend.  The Board also notes the examiner found evidence of pain on weight-bearing.  Although the examiner noted that the Veteran was unable to obtain adequate flexion on standing, the examiner noted that she observed the Veteran in a seated position of approximately 70 degrees.  The examiner also found that the Veteran did not have any ankylosis of the spine. 

The Board has considered all of the Veteran's complaints as well as the VA examiners' objective observations; however, higher ratings are not warranted under the General Rating Formula at any time as there has been no finding of unfavorable ankylosis of the entire thoracolumbar spine or diagnosis of IVDS.  

In reaching this conclusion, the Board acknowledges that the Veteran offered sworn testimony that she felt like she was stuck in a straight up and down position and that she could not bend forward at all.  Transcript (T.) page 8.  The Board also notes the February 2015 VA examination report in which the examiner noted that the Veteran complained that she could not bend.  However, the Board places a higher probative value on the objective findings of some range of motion.  

Significantly, all of the VA examiners noted range of motion findings.  The January 2007 VA examiner noted forward flexion to 20 degrees (in active and passive motion), with pain.  The November 2009 VA examiner noted forward flexion to 70 degrees with pain.  The May 2010 VA examiner noted forward flexion to 45 degrees with pain.  The February 2015 VA examiner and the August 2016 VA examiner both noted forward flexion to 30 degrees before pain.  Further, all of the VA examiners also noted that there was no additional limitation due to weakness, lack of endurance, or incoordination following repetitive testing.  

VA and private treatment records similarly, do not indicate any findings of ankylosis at any time. 
 
The Board has considered the DeLuca provisions in reaching the above conclusion.  The Board acknowledges the Veteran's reports that she has functional impairment including that she cannot lift, bend, or stand for more than a few minutes and that this limits most physical activities.  However, even in contemplation of the Veteran's complaints of pain and flare-ups, the Board finds that the lumbar spine disability does not warrant a higher rating for unfavorable ankylosis of thoracolumbar spine.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds that the additional pain after repetitive testing here, as well as the functional impairment affecting the Veteran's ability to lift, bend, or stand for more than a few minutes, is contemplated in the currently assigned 40 percent disability rating.  

Further, a higher rating is not warranted under the formula for rating IVDS because the Veteran was not diagnosed with IVDS, and VA and private treatment records do not indicate that there was any physician-ordered bedrest.  The Veteran does not contend otherwise.  In fact, all of VA examiners noted that the Veteran had not had any incapacitating episodes. 

	b. Separate Ratings

Regarding separate ratings for the lower extremities, as discussed above, the AOJ granted a separate, noncompensable rating for right lower extremity radiculopathy effective May 6, 2010.  The AOJ later increased the disability rating to 20 percent from February 24, 2015 to August 1, 2016, and returned the rating to noncompensable from August 1, 2016.  The AOJ also granted a separate, 20 percent rating for left lower extremity radiculopathy from February 24, 2015 to August 1, 2016, and noncompensable thereafter.  

Under Diagnostic Code 8520, a 10 percent evaluation requires mild incomplete paralysis; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  

Review of the private treatment records indicates that the Veteran reported right lower extremity symptoms for years before she filed the claim for increase in November 2006 or even her claim for TDIU due to her back in August 2006.  See e.g.  September 2004 private treatment record from Dr. S.S.  However the first objective finding of right lower extremity radiculopathy was during a January 2007 VA examination.  

The Board acknowledges that the January 2007 VA examiner was not able to relate the right lower extremity radiculopathy to the Veteran's lumbar spine disability at that time.  However, the Board resolves doubt and finds that the Veteran is entitled to a separate disability rating for right lower extremity radiculopathy from January 4, 2007.  In this regard, as the May 2010 VA examiner later related the Veteran's right lower extremity radiculopathy to the lumbar spine disability, the Board resolves doubt in favor of the Veteran and finds that the right lower extremity radiculopathy noted in September 2004 and January 2007 was the same radiculopathy identified during the May 2010 VA examination.  

As to the applicable disability rating, the Board finds that a 10 percent disability rating is warranted for mild right lower extremity radiculopathy.  In this regard, the January 2007 VA examination report indicates that the right lower extremity radiculopathy was mild in severity.  The examiner noted that the Veteran had abnormal vibration, pain, light touch, position sense, and sensation testing in the right lower extremity.  Reflexes in the right lower extremity were also normal.  Thus, the Board finds that the Veteran is entitled to a separate, 10 percent disability rating, for mild right lower extremity radiculopathy from January 4, 2007 to February 23, 2015.  

The remaining evidence of record does not indicate that a rating in excess of 10 percent is warranted for right lower extremity radiculopathy prior to February 24, 2015.  

VA treatment records consistently noted the Veteran's reports of pain in her right leg as well as numbness in her foot.  See e.g. April 2008 VA treatment record.  The Board also notes the Veteran's report of intermittent numbness in the right foot toes and intermittent muscle twitching in the right lower extremity in May 2008.  The  November 2009 VA examiner noted the Veteran's report of radiating pain down the right leg to the metatarsal heads.  On objective testing in November 2009, the right lower extremity had decreased sensation with vibration, pain, light touch, and position sense.  

The May 2010 VA examiner noted the Veteran's report of pain radiating into the right lower extremity but on objective evaluation, sensation, muscle strength testing and reflexes were all normal.  The only indication of any right lower extremity symptom was paresthesias on the dorsum of the right foot. 

Based on the foregoing, the Board finds that the Veteran is entitled to a separate, 10 percent disability rating, but no higher, for mild right lower extremity radiculopathy from January 4, 2007 to February 23, 2015.  

With respect to the left lower extremity, the first objective finding of left lower extremity radiculopathy was during the February 2015 VA examination.  Thus, a separate compensable rating for left lower extremity radiculopathy is not warranted prior to February 24, 2015.  In reaching this decision, the Board acknowledges that the Veteran reported bilateral lower extremity symptoms during an April 2009 VA pain clinic consult.  Specifically, the Veteran reported that the pain was more pronounced on the right side and was associated with numbness, tingling, and cold feeling in the toes on both sides.  Objective neurological testing resulted in a finding of nerves II-XII grossly intact with reduced sensation on the right. The VA physician also noted that deep tendon reflexes revealed hypoactive knee and ankle jerks bilaterally and muscle strength testing 4+/5 bilaterally with questionable effort due to pain.  Significantly, however, the April 2009 VA physician did not indicate an objective finding of left lower extremity radiculopathy in the assessment of the Veteran's disability.  See April 2009 VA pain clinic consult.  

VA examination reports and the remaining VA and private treatment records, do not indicate objective findings of left lower extremity radiculopathy prior to February 24, 2015.  To the contrary, the Veteran only described right lower extremity radiculopathy symptoms during the January 2007, November 2009, and May 2010 VA examinations. 

Both lower extremities are currently evaluated as 20 percent disabling for moderate radiculopathy, from February 24, 2015 to August 1, 2016.  The Board finds that neither extremity was more than moderately disabling as of February 24, 2015.  In this regard, bilateral muscle strength testing, reflexes, and sensory examination were all normal on examination in February 2015.  However, the VA examiner noted that the Veteran's right lower extremity radiculopathy was manifested by severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The VA examiner also noted that the Veteran had left lower extremity radiculopathy manifested by moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  

Regarding the right lower extremity, as muscle strength testing, reflexes, sensory examination were all normal and the remaining testing regarding paresthesias and numbness was objectively noted to be moderate, with only the Veteran's intermittent right lower extremity pain noted to be severe, the Board find that the Veteran's right lower extremity radiculopathy more nearly approximates moderate incomplete paralysis as of February 24, 2015. 

Similarly, regarding the left lower extremity, muscle strength testing, reflexes, sensory examination were all normal and the remaining testing regarding paresthesias and numbness was objectively noted to be moderate, the Board finds that the Veteran's left lower extremity radiculopathy was no more than moderately disabling as of February 24, 2015.  

VA and private treatment records are consistent with the complaints recorded during the February 2015 VA examination.  There is no indication that either the right or left lower extremity radiculopathy warrants a higher rating for moderately severe incomplete paralysis or total paralysis for the period from February 24, 2015 to August 1, 2016.  

Regarding the period from August 2, 2016, the Veteran was provided another VA examination in August 2016.  At that time, on objective testing, muscle strength and reflexes were normal in both lower extremities.  Both lower extremities were normal with respect to sensation to light touch.  Both lower extremities resulted in positive straight leg testing.  The Veteran did not complain of any lower extremity radicular pain or any other symptoms due to radiculopathy.  VA and private treatment records are consistent with the August 2016 VA examination findings.  Thus, compensable ratings are not warranted for either lower extremity during this period. 

As to any other neurological impairment associated with the lumbar spine disability, the Board finds that separate compensable ratings are not warranted.  The Board acknowledges that an April 2009 VA pain consult record indicates that the Veteran complained of occasional bowel or bladder incontinence since her back surgery in 2004.  However, the April 2009 VA physician did not render an assessment of any objective finding regarding bowel or bladder impairment.  During the November 2009 and May 2010 VA examinations, the Veteran specifically denied urinary incontinence.  

The Board acknowledges that a December 2016 VA treatment record listed urinary incontinence in the Veteran's problem list; however, there is no indication that the Veteran had such incontinence to a compensable degree.  In this regard, there was no indication that the incontinence required the Veteran to wear absorbent materials.  The Board emphasizes that VA examination reports did not indicate any bowel or bladder complaints or any objective findings regarding bowel or bladder impairment due to the lumbar spine disability.  

The Board also notes that the Veteran was already granted a separate rating for scarring associated with the 2004 lumbar spine surgery and the Veteran has not appealed the assigned disability rating.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her spine and lower extremity disabilities, for the all of the periods on appeal.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The Veteran's lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected lumbar spine disability; however, the Board finds that her symptomatology was stable during the periods described above and is adequately reflected in the currently-assigned staged ratings (with the addition of the separate compensable rating for right lower extremity radiculopathy effective January 4, 2007).  Therefore, additional staged ratings are not warranted.


ORDER

A rating in excess of 40 percent for the lumbar spine disability is denied. 

A 10 percent rating, but no higher, for the period from January 4, 2007 to February 23, 2015, for right lower extremity radiculopathy, is granted subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 20 percent from February 24, 2015 to August 1, 2016, for right lower extremity radiculopathy, is denied.  

A compensable rating from August 2, 2016, for right lower extremity radiculopathy, is denied.  

A rating in excess of 20 percent from February 24, 2015 to August 1, 2016, for left lower extremity radiculopathy, is denied. 

A compensable rating from August 2, 2016, for left lower extremity radiculopathy, is denied.  

REMAND

Regarding the remaining claims on appeal, the Board finds that additional development is required. 

With respect to the claim for service connection of a right foot disorder, the Board notes that the Veteran has not been afforded a VA examination or opinion to address whether any current right foot disorder is related to service.  The Veteran asserts that her right foot disorder is due to the same car accident in service in which she injured her back.  She reported that when she was in the accident, she crammed her toe into the joint.  She reported that after the accident, when she wore shoes, her toe would turn black and the whole top of her foot would be purple and swollen.  T. page 16.  She reported that her doctor indicated that a joint in the right foot had blown out as a result of the accident.  T. page 15. 

Private treatment records from Dr. K.S. indicate a diagnosis of moderate to severe degenerative arthritis in the first metatarsophalangeal joint in June 1999 as well as a spur in the right foot first metatarsophalangeal joint in May 2003.  VA treatment records dated in August 2016 indicate ongoing right foot problems requiring the use of a walking boot.  Given the Veteran's incurrence of a right foot injury during a motor vehicle accident in service, current diagnosis of degenerative joint disease in the right foot, and that she was told her foot problems were associated with the in-service accident, a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether her current disorder is causally related to active service.  

As the claim for TDIU prior to April 22, 2013 may be impacted by the outcome of the claim regarding the right foot disorder, the Board will not adjudicate the claim at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).   

As the Veteran regularly receives VA treatment pertinent to the issues on appeal, the AOJ should obtain any outstanding VA treatment records.  The most recent VA outpatient treatment records of record are dated in March 2017.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including records dated from March 2017.

2.  After completion of the action in item number 1, afford the Veteran a VA examination for the right foot.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic claims file and the Remand have been reviewed. 

Following a review of the record, the examiner should identify all of the Veteran's right foot disorders.   For each disorder noted, the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to service. 

Complete rationale should be given for each opinion expressed. 

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3.  Thereafter, conduct any additional development as necessary and readjudicate the claims, including the claim for a TDIU prior to April 22, 2013.  If any benefit sought on appeal remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


